DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 4-6 and 15-24 are pending in this application.   Claims 1-3 and 7-14 are cancelled. 
The Examiner notes that all claims should be submitted with correct status indicators.  Please make this correction in subsequent filings. 
Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2021 has been entered.
Claim Interpretation
In regards to claim 15, the limitation “utilizes the processor to determine an expected torque … and to determine an apparent density of the fluid based on the expected torque and actual torque” (claim 15) is regarded as a conditional limitation which is only applicable when the pump is in operation.  
In regards to claim 15, the limitation “generates a computerized alert to be sent automatically to an interface device to convey the computerized alert to a user” (claim 15) is regarded as applicable when there is an irregular operating condition. 
The term "speed-torque relationships" in the claim set is interpreted to be a calibration curve where the speed and torque are compared to one another in a manner to represent the relationship in which the variables are related to one another.
The term “alert” is mentioned multiple times in the instant specification.   For example pg. 15 notes that an alert can be a textual message, indicia on a display, an audio alert.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the operating frequency”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Claim 15 recites the limitation "the received frequency controller data”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined.  It is not clear if this refers to “the operating frequency” or is different, independent data. 
Claim 15 recites the limitation "the relationship frequency”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Claim 21 recites the limitation "the operating frequency data”.  There is insufficient antecedent basis for this limitation in the claim.  This term has not previously been defined. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox), further in view of U.S. Patent No. 3751192 by Boyd (Boyd).
In regards to claim 21, Beck teaches a method operating a pump reactor (abstract).  Beck teaches introducing a petroleum-based fluid and a hydrogen containing gas into the reactor (C3/L7-17; C5/L41-51; C2/L1-8).  Beck teaches using the pump to circulate at least the petroleum based fluid through a catalyst bed that is disposed within the reactor (C3/L7-17; C5/L41-51).  
Beck teaches a control system for a pump which uses parameters, including current and voltage of the pump motor, to calculate the motor torque and speed and maintains optimized operating conditions to prevent a performance level below a predetermined performance level (abstract). The control system of Beck includes sensors, measuring current and voltage, that communicate with a computer (Figure 2; C6/L55-66; C16/L18-45; C17/L45 to C18/L7).  Beck uses the current and voltage to calculate motor torque and velocity (C7/L19-29).  [Since current and temperature are related variables, as evidenced by MICROMO, current can be indicative of temperature.  MICROMO teaches that temperature and current are related to one another through the equation: T = I2R *(Rth1 + Rth2) (see Thermal Calculations in MICROMO source).]  Beck teaches measuring the current and voltage to determine actual motor torque (Tm) and velocity (Um) (C7/L46-61; Figure 3 box 36 inputs and outputs; C5/L22-36, C7/L11-14).  Beck also teaches finding estimated, or expected, torque values for the pump (Tme) in relation to the pump speed (Ume) (C5/L46-61, Figure 3).  Beck relates the motor speed and torque to determine other pump operating conditions, such as pump head pressure and flow rate; the speed-torque relationships provide instant indications of pump health (C3/L33-37; C3/L54-57; C4/L1-3).  The torque and speed values can be correlated to fluid density through other process variables (C10/L56-65) to monitor average fluid density and changes in fluid density which are indicative of disadvantageous pump operating conditions, such as dissolved gases and varied fluid compositions (C14/L48-54).  Expected and actual values are compared to one another to determine irregular operating conditions and used to generate a computerized alert to be sent automatically to an interface device to convey the computerized alert to a user to prevent a performance level below a predetermined performance level of the pump (C6/L37 to C7/L10).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to relate both actual torque and expected torque to a fluid density, since Beck teaches relating torque to fluid density.  It would have been obvious to one of ordinary skill in the art at the time of the invention to relate the actual torque, expected torque, and fluid density to one another in order to determine an apparent density.  It is known to correlate actual and expected values to one another in order to relate properties to one another, such as to form a calibration curve.  It would have been obvious to one of ordinary skill in the art at the time of the invention to relate the actual and expected torque along with fluid density to one another in order to monitor average fluid density and changes in fluid density which are indicative of pump operating conditions.  It is well known in the art to correlate actual and expected variables to one another, forming a calibration curve, which is indicative of desired or expected properties and functions of a device or process.  It would have been obvious to one of ordinary skill in the art at the time of the invention to operate within known and desired property ranges in order to avoid damage, unsafe operating conditions, and desired functionality. 
Beck teaches the irregular operating condition is a cavitation condition (C4/L10-14; C14/L48-54).  The cavitation taught by Beck is indicative of gas entrainment.
Beck further teaches the control mechanisms explained above can be applied to pumping systems generally, particularly those which recirculate liquid, such as a centrifugal pump (C1/L28-33).  Beck teaches this control mechanism is used to optimize the parameters of a pump – pump speed, pump torque, pump efficiency, fluid flow rate, etc. – which affect the performance of the pump and protect the pump from damage (C1/L41-46).  
Beck does not teach the pump is an ebullating pump.  However, Cox teaches a pump system for circulating fluid flow within a reactor.  Cox further teaches using an ebullating pump in order to circulate the feed (C2/L11-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated an ebullating pump, as taught by Cox, into the pump system taught by Beck in order to improve fluid circulation.  It would have been obvious to one having ordinary skill in the art to apply the control method of Beck to an ebullating pump, as taught by Cox, since doing so amounts to nothing more than the application of a known control method to a known pump in order to achieve the result of optimizing the performance of a pump and protecting it from damage.  One of ordinary skill in the art would have a reasonable expectation of success in this modification since Beck teaches the method is applicable to pumping systems generally and particularly those that recirculate fluid.
Modified Beck does not teach a variable frequency drive and frequency controller cooperative with the motor corresponding to an operating frequency used by the variable frequency drive. 
Boyd teaches a submersible pump (abstract; C1/L4-37).  Boyd teaches a motor (abstract; C1/L4-37).  Boyd teaches sensors indicative of voltage and frequency (abstract; C2/L24-46).  Boyd teaches a pump monitor (C2/L15-23).  Boyd teaches generating an alert (C2/L15-23, protective relays).  Boyd teaches the submersible pump is used in removing a fluid from an oil operation well (C1/L4-37).  Boyd teaches that changing density is not desirable because it creates increased load on the pumping system (C1/L4-37).  Boyd teaches that changing density decreases system efficiency (C1/L4-37).  Boyd teaches that regulation of density, speed, and other parameters is used to monitor load (C1/L4-37).  Boyd teaches that removing fluid from an oil field involves variable fluid density (C1/L40-51).  Boyd teaches that as the fluid density changes the pump speed changes (C1/L58-64).   Boyd teaches a variable frequency drive (abstract; C1/L52-64; C2/L46-62).  Boyd teaches a frequency controller cooperative with the motor to track the operating frequency use by the variable frequency drive (abstract; C1/L52-64; C2/L46-62).
Further, Boyd teaches a relationship between speed and torque of a pump (Figure 1, variable speed drive arrangement 23, torque set knob 25, constant torque generator shaft 22; C2/L46-62).  Boyd teaches determining torque based on voltage (volts, C2/L24-46); additionally, the torque is based on speed (C2/L24-46) and current (C3/L14-24).  Boyd teaches that load (reading on torque) is related to density (abstract; C1/L18-21; C3/L14-24).  Boyd teaches that density is related to speed (C1/L58-64).  
It would be obvious to one of ordinary skill in the art to utilize a variable frequency drive, as taught by Boyd, in the method of modified Beck, as it is a known type of drive used in this type of system.  It would be obvious to one of ordinary skill in the art at the time of the invention to correlate pump speed and torque, as taught by Boyd, since this is a well-known relationship in submersible pumps.  It would be obvious to one of ordinary skill in the art at the time of the invention to correlate density to torque measurements, as taught by Boyd, in the ebullating pump system of Harmer, in order to optimize system efficiency and regulate motor load.  One of ordinary skill in the art at the time of the invention would be motivated to monitor density to evaluate activity in a wellbore, detect irregular operating conditions, and generate an alert if necessary.  One of ordinary skill in the art at the time of the invention would be motivated to adjust motor torque due to vary density, such that it is within desired operating parameters, in order to operate efficiently and reduce system energy losses.  It would additionally be desirable to operate at the appropriate torque so that the pump and motor do not overheat, overwork, or break.  One of ordinary skill in the art at the time of the invention would understand that pumps should be operated within upper and lower operational parameters for safety, efficiency, and functionality.  It would be readily apparent to one of ordinary skill in the art to compare an expected torque value to an actual torque value based on motor measurement data in the ebullating pump system of modified Harmer as it is well known in the art to process data according to algorithms, models, and lookup tables.  It would be readily apparent to one of skill in the art that a lookup table or model is a comparison of expected and actual values.
Both Beck and Boyd are directed towards specific submersible pumps with motors.  Both Beck and Boyd are directed towards measuring the voltage of the motor.  Both Beck and Boyd are directed towards oil well operations.  Beck and Boyd are directed towards the same endeavor of submersible pumps in oil field operations.  Beck and Boyd are directed towards solving the particular problem of changing fluid density within an oil field system.  
In regards to claim 22, Beck teaches the irregular operating condition is a cavitation condition (C4/L10-14; C14/L48-54).  The cavitation taught by Beck is indicative of gas entrainment.
In regards to claim 23, Beck teaches the determining is performed using a computer (C6/L37-43; C6/L55 to C7/L10). 
In regards to claim 5, Beck teaches sending the alert to another computing device that stores the computerized alert for further recall (C6/L37-43; C6/L55 to C7/L10).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox) further in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, in view of Catalysts in Petroleum Refining.
In regards to claim 4, previous limitations are taught above.  Beck teaches protecting the pump from conditions such as blockage, cavitation, and stuck pump (C4/L10-14.  Beck further teaches determining the fluid density as a function of fluid and gas properties (C14/L48-54).  Beck teaches the pump operating in a gas and oil well production system (C2/L16-19).   One skilled in the art would reasonably expect that catalysts would likely be present in an oil and gas operation and it is likely that the pump could come into contact with fluid containing catalyst.  One skilled in the art would be reasonable to expect that fluid containing catalyst could result in pump pluggage.  Catalysts in Petroleum Refining teaches that catalyst carry over is a pump condition necessary to measure since it is indicative of system pluggage.  Catalysts in Petroleum Refining also teaches fluid recirculation is a function of catalyst density and should be balanced to sustain optimized operating conditions, such as temperature profile and flow through the system.   It would have been obvious to one of ordinary skill in the art at the time of the invention to have monitored the pump system, in a catalyst system, for density of catalyst as well as volume fractions of the fluid and solid constituents in order to monitor for system pluggage as well as to sustain optimized operating conditions with respect to the catalyst density in regards to temperature profile and recirculation flow.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 7558699 by Beck et al. (Beck) as evidenced MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox) further in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, further in view of US Patent No. 6260004 by Hays et al. (Hays) and U.S. Patent No. 7457702 by Takamatsu (Takamatsu).
In regards to claim 6, previous limitations are taught above.  Beck does not teach the torque is calculated through frictional losses.  Hays teaches an apparatus and a method which is used to diagnose issues with a pump (abstract).  The analysis of the pump performance is based on parameters which are further used to monitor other variables and correlated to operating conditions and diagnostics (abstract).  Additionally, Hays teaches torque is dependent on friction (C25/L16-50) as well as other pump variables.  Hays teaches the actual torque (represented by Tp, C25/L35) is determined through a calculation involving the frictional torque of the bearings (represented by Tb, C25/l35).  Hays further teaches temperature data provides information on bearing hot spots (C2/L59-61) and bearing temperature is correlated to bearing degradation (C26/L18-28).  Additionally, Takamatsu teaches a rotating pump which is monitored in regards to system parameters including torque and speed (abstract).  Takamatsu further teaches that torque can be calculated through friction loss based on engine temperature (C2/L20-30).  This is another known method to determine torque calculations.  One of ordinary skill in the art would recognize that this is merely another known method to calculate torque; it would have been obvious to one of ordinary skill at the time of the invention to have incorporated the torque calculation method of Takamatsu into the method and apparatus of Beck and Hays in order to determine the torque of the motor using another known calculation method.  
Claims 15-16, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox) further in view of U.S. Patent No. 3751192 by Boyd (Boyd).
In regards to claim 15, Beck teaches a pump system which uses parameters, including pump current and voltage, to calculate motor torque and speed and maintain optimized operating conditions to prevent a performance level below a predetermined performance level (abstract).  Beck teaches the pump is circulating at least a petroleum based fluid (abstract).  Beck teaches a computer-based pump monitor to prevent a performance level below a predetermined performance level of the pump comprising an interface configured to receive sensor data from a voltage sensor and current sensor (Figure 3, part 140; C7/L37 to C8/L31; Figure 2; C6/L55-66; C16/L18-46; C17/L45 to C18/L7).  The sensor data is indicative of a voltage and a current by their respective sensors (Figure 3; C7/L37-61).  Beck teaches a processor with a non-transitory memory that has storing instructions (C7/L26-29; C17/L45 to C18/L7; C16/L18-46).  The processor executes the instructions (C7/L26-29). The software programs execute the instructions necessary to determine parameters involving torque, speed, and density (C17-18/L54-7). 
Beck uses the current and voltage values to calculate motor torque and velocity (C7/L19-29).  [Since current and temperature are related variables, as evidenced by MICROMO, current can be indicative of temperature.  MICROMO teaches that temperature and current are related to one another through the equation: T = I2R *(Rth1 + Rth2) (see Thermal Calculations in MICROMO source).]  Beck teaches measuring the current and voltage to determine actual torque (Tm) and velocity (Um) of the motor (C7/L46-61; Figure 3 box 36 inputs and outputs; C5/L22-36, C7/L11-14).  Beck also teaches finding estimated, or expected, torque values for the pump (Tme) in relation to the operating speed of the pump (Ume) (C5/L46-61, Figure 3).  Beck relates the motor speed and torque to one another to further find other operating conditions of the pump, such as pump head pressure and flow rate; the speed-torque relationships are again used to provide instant readings indicative of pump health (C3/L33-37; C3/L54-57; C4/L1-3).  The torque and speed values can be correlated to fluid density through other process variables (C10/L56-65) in order to monitor for average fluid density and changes in pumping fluid density which could be an indication of disadvantages pump operating conditions, such as dissolved gases and varied fluid compositions (C14/L48-54).  Expected and actual values are compared to one another in order to determine irregular operating conditions and will in turn generate an automatic alert to an interface device to convey the computerized alert to a user upon a performance level below a predetermined performance level (C6/L37-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to relate both actual torque and expected torque to a fluid density, since Beck teaches relating torque to fluid density.  It would have been obvious to one of ordinary skill in the art at the time of the invention to relate the actual torque, expected torque, and fluid density to one another in order to determine an apparent density.  It is known to correlate actual and expected values to one another in order to relate properties to one another, such as to form a calibration curve.  It would have been obvious to one of ordinary skill in the art at the time of the invention to relate the actual and expected torque along with fluid density to one another in order to monitor average fluid density and changes in fluid density which are indicative of pump operating conditions.  It is well known in the art to correlate actual and expected variables to one another, forming a calibration curve, which is indicative of desired or expected properties and functions of a device or process.  It would have been obvious to one of ordinary skill in the art at the time of the invention to operate within known and desired property ranges in order to avoid damage, unsafe operating conditions, and desired functionality. 
Beck further teaches the control mechanisms explained above can be applied to pumping systems generally, particularly those which recirculate liquid, such as a centrifugal pump (C1/L28-33).  Beck teaches this control mechanism is used to optimize the parameters of a pump – pump speed, pump torque, pump efficiency, fluid flow rate, etc. – which affect the performance of the pump and protect the pump from damage (C1/L41-46).  
Beck does not teach the pump is an ebullating pump.  However, Cox teaches a pump system for circulating fluid flow within a reactor.  Cox further teaches using an ebullating pump in order to circulate the feed (C2/L11-23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated an ebullating pump, as taught by Cox, into the pump system taught by Beck in order to improve fluid circulation.  It would have been obvious to one having ordinary skill in the art to apply the control method of Beck to an ebullating pump, as taught by Cox, since doing so amounts to nothing more than the application of a known control method to a known pump in order to achieve the result of optimizing the performance of a pump and protecting it from damage.  One of ordinary skill in the art would have a reasonable expectation of success in this modification since Beck teaches that the method is applicable to pumping systems generally and particularly those that recirculate fluid.
Modified Beck does not teach a variable frequency drive and frequency controller cooperative with the motor corresponding to an operating frequency used by the variable frequency drive. 
Boyd teaches a submersible pump (abstract; C1/L4-37).  Boyd teaches a motor (abstract; C1/L4-37).  Boyd teaches sensors indicative of voltage and frequency (abstract; C2/L24-46).  Boyd teaches a pump monitor (C2/L15-23).  Boyd teaches generating an alert (C2/L15-23, protective relays).  Boyd teaches the submersible pump is used in removing a fluid from an oil operation well (C1/L4-37).  Boyd teaches that changing density is not desirable because it creates increased load on the pumping system (C1/L4-37).  Boyd teaches that changing density decreases system efficiency (C1/L4-37).  Boyd teaches that regulation of density, speed, and other parameters is used to monitor load (C1/L4-37).  Boyd teaches that removing fluid from an oil field involves variable fluid density (C1/L40-51).  Boyd teaches that as the fluid density changes the pump speed changes (C1/L58-64).   Boyd teaches a variable frequency drive (abstract; C1/L52-64; C2/L46-62).  Boyd teaches a frequency controller cooperative with the motor to track the operating frequency use by the variable frequency drive (abstract; C1/L52-64; C2/L46-62).
Further, Boyd teaches a relationship between speed and torque of a pump (Figure 1, variable speed drive arrangement 23, torque set knob 25, constant torque generator shaft 22; C2/L46-62).  Boyd teaches determining torque based on voltage (volts, C2/L24-46); additionally, the torque is based on speed (C2/L24-46) and current (C3/L14-24).  Boyd teaches that load (reading on torque) is related to density (abstract; C1/L18-21; C3/L14-24).  Boyd teaches that density is related to speed (C1/L58-64).  
It would be obvious to one of ordinary skill in the art to utilize a variable frequency drive, as taught by Boyd, in the method of modified Beck, as it is a known type of drive used in this type of system.  It would be obvious to one of ordinary skill in the art at the time of the invention to correlate pump speed and torque, as taught by Boyd, since this is a well-known relationship in submersible pumps.  It would be obvious to one of ordinary skill in the art at the time of the invention to correlate density to torque measurements, as taught by Boyd, in the ebullating pump system of Harmer, in order to optimize system efficiency and regulate motor load.  One of ordinary skill in the art at the time of the invention would be motivated to monitor density to evaluate activity in a wellbore, detect irregular operating conditions, and generate an alert if necessary.  One of ordinary skill in the art at the time of the invention would be motivated to adjust motor torque due to vary density, such that it is within desired operating parameters, in order to operate efficiently and reduce system energy losses.  It would additionally be desirable to operate at the appropriate torque so that the pump and motor do not overheat, overwork, or break.  One of ordinary skill in the art at the time of the invention would understand that pumps should be operated within upper and lower operational parameters for safety, efficiency, and functionality.  It would be readily apparent to one of ordinary skill in the art to compare an expected torque value to an actual torque value based on motor measurement data in the ebullating pump system of modified Harmer as it is well known in the art to process data according to algorithms, models, and lookup tables.  It would be readily apparent to one of skill in the art that a lookup table or model is a comparison of expected and actual values.
Both Beck and Boyd are directed towards specific submersible pumps with motors.  Both Beck and Boyd are directed towards measuring the voltage of the motor.  Both Beck and Boyd are directed towards oil well operations.  Beck and Boyd are directed towards the same endeavor of submersible pumps in oil field operations.  Beck and Boyd are directed towards solving the particular problem of changing fluid density within an oil field system.  
In regards to claim 16, Beck teaches the irregular operating condition is a cavitation condition (C4/L10-14; C14/L48-54).  The cavitation taught by Beck is indicative of gas entrainment.
In regards to claim 18, Beck teaches sending the computerized alert to another computing device that stores the computerized alert for further recall (C6/L37-43; C6/L55 to C7/L10).
In regards to claim 20, Beck further teaches the control mechanism explained above can be applied to pumping systems in general, particularly those which recirculate liquid, such as a centrifugal pumping system in a recirculating system which is submersible (C1/L34-36, C6/L1).  Beck teaches this control mechanism is used to optimize the parameters of a pump – pump speed, pump torque, pump efficiency, fluid flow rate, etc. - which affect the performance of the pump and protect it from damage (C1/L41-46).  However, Beck does not teach the pump is an ebullating pump.  However, Cox teaches a pump system for fluid flow within a reactor.  Cox further teaches using an ebullating pump in order to circulate the feed (C2/L11-23).  It would have been obvious to one having ordinary skill in the art to apply the control method of Beck to a submersible ebullating pump, as taught by Cox, since doing so amounts to nothing more than the application of a known control method to a known pump in order to achieve the result of optimizing the performance of a pump and protecting it from damage.  One of ordinary skill in the art would have a reasonable expectation of success in this modification since Beck teaches that the method is applicable to pumping systems generally and particularly those that recirculate fluid.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox) further in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, and Catalysts in Petroleum Refining.
In regards to claim 17, Beck teaches protecting the pump from conditions such as blockage, cavitation, and stuck pump (C4/L10-14).  Beck teaches the pump operating in a gas and oil well production system (C2/L16-19).   One skilled in the art would reasonably expect that catalysts would likely be present in an oil and gas operation and it is likely that the pump could come into contact with fluid containing catalyst.  One skilled in the art would be reasonable to expect that fluid containing catalyst could result in pump pluggage.  Catalysts in Petroleum Refining teaches that catalyst carry over is a pump condition necessary to measure since it is indicative of system pluggage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have monitored the pump system, in a catalyst system, for a catalyst carryover condition as it is a problem indicative of system blockage and a necessary condition to measure to sustain the health of the pump.  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox), as noted above, in view of US Patent No. 7558699 by Takamatsu (Takamatsu), U.S. Patent No. 6260004 by Hays et al. (Hays), and.
In regards to claim 19, previous limitations are taught above.  Beck does not teach the torque is calculated through frictional losses.  Hays teaches an apparatus and a method which is used to diagnose issues with a pump (abstract).  The analysis of the pump performance is based on parameters which are further used to monitor other variables and correlated to operating conditions and diagnostics (abstract).  Additionally, Hays teaches torque is dependent on friction (C25/L16-50) as well as other pump variables.  Hays teaches the actual torque (represented by Tp, C25/L35) is determined through a calculation involving the frictional torque of the bearings (represented by Tb, C25/l35).  Hays further teaches temperature data provides information on bearing hot spots (C2/L59-61) and bearing temperature is correlated to bearing degradation (C26/L18-28).  Takamatsu teaches a rotating pump which is monitored in regards to system parameters including torque and speed (abstract).  Takamatsu further teaches that torque can be calculated through friction loss based on engine temperature (C2/L20-30).  This is another known method to determine torque calculations.  One of ordinary skill in the art would recognize that this is merely another known method to calculate torque; it would have been obvious to one of ordinary skill at the time of the invention to have incorporated the toque calculation method of Takamatsu into the apparatus of Beck in order to determine the torque of the motor using another known calculation method.  
Claims 15, 17-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0294174 by Harmer et al. (Harmer) in view of U.S. Patent No. 3751192 by Boyd (Boyd).
In regards to claim 15, Harmer teaches an ebullating pump system (abstract; [0001]-[0005]; [0039]).  Harmer teaches an ebullating pump having a motor ([0033]; submersible pump, [0039]; [0042]).  Harmer teaches the ebullating pump is used in oil field operations ([0019]).  Harmer teaches the pump circulates at least a petroleum based fluid ([0019]).  Harmer teaches sensors connected to the motor that measure voltage, current, and temperature of the motor (abstract; temperature, [0001]-[0005]; [0018]-[0021]; resistance or voltage, [0048]).  Harmer teaches a computer-based pump monitor that receives sensor data from the sensors (output device, [0041]).  Harmer teaches storing relationship data in a non-transitory memory (memory, [0041]; stored, [0024]; [0036]; [0050]).  Harmer teaches a processor to determine outputs based on inputs and data from sensors (Figure 4; [0041]-[0042]); Harmer teaches inputs, data from sensors, and outputs including density ([0044]; [0046]).   Further, Harmer teaches processing data according to algorithms, models, lookup tables, and other process programs to determine desired operational characteristics such as density ([0046]).  Harmer teaches processing of calculated characteristics and other information ([0041]); Harmer teaches processing multipoint data ([0041]).  Harmer teaches calculating and analyzing a variety of points to determine relative changes between two sensors ([0042]).  Harmer specifically teaches that density of fluid is determined based on inputs and data from sensors ([0042]).  Harmer teaches annual equivalent mud weight (reading on density) is calculated from data provided by sensors ([0044]).  Harmer teaches the sensors include current, voltage, and temperature (abstract; temperature, [0001]-[0005]; [0018]-[0021]; resistance or voltage, [0048]).  Harmer teaches that the density is displayed in density lines ([0044]); Harmer teaches that density profiles improve ability to evaluate activity in a wellbore ([0044]).  Harmer teaches determining an apparent density of the fluid from data provided by the sensors ([0044], data provided from sensors).  Harmer teaches using the apparent density to detect an irregular operating condition and generating a computerized alert to be sent automatically to an interface device if the irregular operating condition is detected to prevent performance level below a predetermined performance level based on input from the user due to the computerized alert (Figure 8; [0041]; [0046]-[0047]).  Harmer teaches automatically sending the alert to an interface device ([0021]; [0031]; [0049]-[0053]).
Further, Harmer teaches monitoring torque and RPM ([0001]).  Harmer teaches monitoring velocity and flow rate ([0029]; [0056]); it would be readily apparent to one of ordinary skill in the art at the time of the invention that velocity and flow rate are correlated and indicative of pump speed.  
Harmer does not teach storing relationship data that relates the speed of the pump to torque.  Harmer does not teach determining an expected torque using at least one of the voltage, the current, or the temperature of the sensor data and the relationship data to determine an actual torque for the pump when the pump is in operation.  Harmer does not explicitly teach determining the apparent density based on an expected torque and actual torque.  Harmer does not teach a variable frequency drive; a frequency controller cooperative with the motor to track the operating frequency use by the variable frequency drive.
Boyd teaches a submersible pump (abstract; C1/L4-37).  Boyd teaches a motor (abstract; C1/L4-37).  Boyd teaches sensors indicative of voltage and frequency (abstract; C2/L24-46).  Boyd teaches a pump monitor (C2/L15-23).  Boyd teaches generating an alert (C2/L15-23, protective relays).  Boyd teaches the submersible pump is used in removing a fluid from an oil operation well (C1/L4-37).  Boyd teaches that changing density is not desirable because it creates increased load on the pumping system (C1/L4-37).  Boyd teaches that changing density decreases system efficiency (C1/L4-37).  Boyd teaches that regulation of density, speed, and other parameters is used to monitor load (C1/L4-37).  Boyd teaches that removing fluid from an oil field involves variable fluid density (C1/L40-51).  Boyd teaches that as the fluid density changes the pump speed changes (C1/L58-64).   Boyd teaches a variable frequency drive (abstract; C1/L52-64; C2/L46-62).  Boyd teaches a frequency controller cooperative with the motor to track the operating frequency use by the variable frequency drive (abstract; C1/L52-64; C2/L46-62).
Further, Boyd teaches a relationship between speed and torque of a pump (Figure 1, variable speed drive arrangement 23, torque set knob 25, constant torque generator shaft 22; C2/L46-62).  Boyd teaches determining torque based on voltage (volts, C2/L24-46); additionally, the torque is based on speed (C2/L24-46) and current (C3/L14-24).  Boyd teaches that load (reading on torque) is related to density (abstract; C1/L18-21; C3/L14-24).  Boyd teaches that density is related to speed (C1/L58-64).  
It would be obvious to one of ordinary skill in the art at the time of the invention to correlate pump speed and torque, as taught by Boyd, since this is a well-known relationship in submersible pumps.  It would be obvious to one of ordinary skill in the art at the time of the invention to correlate density to torque measurements, as taught by Boyd, in the ebullating pump system of Harmer, in order to optimize system efficiency and regulate motor load.  One of ordinary skill in the art at the time of the invention would be motivated to monitor density to evaluate activity in a wellbore, detect irregular operating conditions, and generate an alert if necessary.  One of ordinary skill in the art at the time of the invention would be motivated to adjust motor torque due to vary density, such that it is within desired operating parameters, in order to operate efficiently and reduce system energy losses.  It would additionally be desirable to operate at the appropriate torque so that the pump and motor do not overheat, overwork, or break.  One of ordinary skill in the art at the time of the invention would understand that pumps should be operated within upper and lower operational parameters for safety, efficiency, and functionality.  It would be readily apparent to one of ordinary skill in the art to compare an expected torque value to an actual torque value based on motor measurement data in the ebullating pump system of modified Harmer as it is well known in the art to process data according to algorithms, models, and lookup tables.  It would be readily apparent to one of skill in the art that a lookup table or model is a comparison of expected and actual values.
Both Harmer and Boyd are directed towards specific submersible pumps with motors.  Both Harmer and Boyd are directed towards measuring the voltage of the motor.  Both Harmer and Boyd are directed towards oil well operations.  Harmer and Boyd are directed towards the same endeavor of submersible pumps in oil field operations.  Harmer and Boyd are directed towards solving the particular problem of changing fluid density within an oil field system.  
In regards to claim 17, Harmer teaches the irregular operating condition is plugging ([0028]-[0029]; [0039]).  Harmer teaches cuttings have a negative impact on the frilling operation ([0028]).  Harmer teaches that certain mud density is desired ([0046]).  One of ordinary skill in the art at the time of the invention would be motivated to mitigate and minimize extra heavy components, such as catalyst, in order to achieve the desired mud density.  It would be readily apparent to one of ordinary skill in the art at the time of the invention to minimize heavy components to prevent plugging. 
In regards to claim 18, Harmer teaches sending the computerized alert to an interface device which stores the alert for further recall ([0021]; [0031]; [0036]; [0049]-[0053]).
In regards to claim 20, Harmer teaches the ebullating pump is a submersible pump ([0039]). 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0294174 by Harmer et al. (Harmer) in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, further in view of U.S. Patent Publication No. 2010/0011876 by Vyas et al. (Vyas).
In regards to claim 16, Harmer teaches the limitations as noted above.  Harmer teaches certain fluid densities are desired ([0046]).  Harmer does not explicitly teach that the irregular operating condition is a gas entrainment condition. 
Vyas teaches a system and method with a pump and motor (abstract; [0028]).  Vyas teaches sensor data indicative of temperature, conductivity, and density ([0030]-[0031]).  Vyas teaches that torque or speed are controlled in the system ([0030]).  Further, Vyas teaches sensing a ratio of liquid to gas ([0005]; [0020]; [0022]; [0025]; [0033]; Figure 11).  Vyas teaches that phases of liquid and gas separate during transportation resulting in pipeline stress and erratic operation of equipment ([0003]).  Vyas teaches that excess gas results in flow distortions due to rapid changes in pressure, temperature, density, and other variables that may strain the limits of the material and components ([0003]).  Vyas teaches the method further comprises determining volume fractions of gas, oil, and catalyst using the sensor data ([0030]).  Vyas teaches the irregular operating condition is a gas entrainment condition ([0003]).
It would be obvious to one of ordinary skill in the art at the time of the invention to monitor for a gas entrainment condition, as taught by Vyas, in the method and system of modified Harmer, in order to reduce strain on the pump system.  One of ordinary skill in the art at the time of the invention would be motivated to reduce excess gas in the fluid so that pumping properties stay within a desired range. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0294174 by Harmer et al. (Harmer) in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, further in view of U.S. Patent No. 7457702 by Takamatsu (Takamatsu).
In regards to claim 19, modified Harmer teaches the limitations as noted above.  Harmer does not teach that the actual torque is determined by calculating rotational losses using the sensor data indicative of the temperature of the motor.  
Takamatsu teaches a rotating pump which is monitored in regards to system parameters including torque and speed (abstract).  Takamatsu further teaches that torque can be calculated through friction loss based on engine temperature (C2/L20-30).  This is known method to determine torque calculations.  One of ordinary skill in the art would recognize that this is merely a known method to calculate torque; it would have been obvious to one of ordinary skill at the time of the invention to have incorporated the torque calculation method of Takamatsu into the method and apparatus of modified Harmer in order to determine the torque of the motor a known calculation method.  
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2009/0294174 by Harmer et al. (Harmer) in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, in view of US Patent No. 6260004 by Hays et al. (Hays).
In regard to claim 24¸ modified Harmer teaches the limitations as noted above.  Modified Harmer does not teach an ebullating pump is a positive displacement pump.  
Hays teaches a positive displacement pump is a known type of pump (C8/L37-43).  It would be obvious to one of ordinary skill int eh art at the time of the invention to incorporate a positive displacement pump, as taught by Hays, in the system of modified Harmer as it is a known type of pump. 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7558699 by Beck et al. (Beck) as evidenced by MICROMO (DC Motor Calculations) in view of U.S. Patent No. 4911893 by Cox (Cox) further in view of U.S. Patent No. 3751192 by Boyd (Boyd), as noted above, further in view of US Patent No. 6260004 by Hays et al. (Hays).
In regard to claim 24¸ modified Beck teaches the limitations as noted above.  Modified Beck does not teach an ebullating pump is a positive displacement pump.  
Hays teaches a positive displacement pump is a known type of pump (C8/L37-43).  It would be obvious to one of ordinary skill int eh art at the time of the invention to incorporate a positive displacement pump, as taught by Hays, in the system of modified Harmer as it is a known type of pump. 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument Beck and Harmer do not teach an ebullating pump where irregular pump operation is determined by using an apparent density of the fluid being pumped in the manner claimed; Beck and Harmer are silent to the use of a variable frequency drive and corresponding controller as part of determining expected torque, actual torque, and apparent fluid density as a way to detect an irregular operating condition of an ebullating pump; the Examiner does not find this persuasive.  See the updated rejections above in regard to the claim amendments and arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777